Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
Claim(s) 1, 2, 3, 7, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being Anticipated by Hamed et al. (US 4728137 A).
Regarding Claim 1, Hamed discloses:
An end-of-arm tool for a robotic arm [abstract], comprising:
a frame (16 & 18 & 90) to be coupled to a robotic arm;
a first jaw (72) coupled to the frame at a distal end of the frame (Fig. 4);
a second jaw (76) coupled to the frame at the distal end of the frame (Fig. 4),
wherein the first jaw is positionable toward the second jaw to define a gripping configuration of the end-of-arm tool and positionable away from the second jaw to define an open configuration of the end-of-arm tool (Fig. 1 & Fig. 2 & Fig. 3 & Fig.4); and
a first four-bar linkage comprising:
the frame (Fig. 3 & Fig. 4),
the first jaw (Fig. 3 & Fig. 4),
a first jaw link (30) pivotably coupled to the first jaw at a first end of the first jaw link and pivotably coupled to the frame at a second end of the first jaw link opposite the first end (Fig. 3 & Fig. 4),
wherein the first jaw link extends away from the first jaw at an angle of about 90 degrees with respect to a longitudinal axis of the end-of-arm tool when the end-of-arm tool is disposed in the gripping configuration (Fig. 3); and
a second jaw link (40) pivotably coupled to the first jaw at a first end of the second jaw link and pivotably coupled to the frame at a second end of the second jaw link opposite the first end (Fig. 3 & Fig. 4).
Regarding Claim 2, Hamed discloses:
the first jaw link extends away from the first jaw at a first angle with respect to the longitudinal axis when the end-of-arm tool is disposed in the open configuration, and wherein the first angle is less than 90 degrees (Fig. 4).
Regarding Claim 3, Hamed discloses:
the first jaw link and the second jaw link are parallel to each other (Fig. 3).
Regarding Claim 7, Hamed discloses:
the second jaw is positionable toward the first jaw to further define the gripping configuration of the end-of-arm tool and positionable away from the first jaw to further define the open configuration of the end-of-arm tool (Fig. 3 & Fig. 4); and
wherein the end-of-arm tool further comprises:
a second four-bar linkage comprising:
the frame (Fig. 3 & Fig. 4),
the second jaw (Fig. 3 & Fig. 4),
a third jaw link (34) pivotably coupled to the second jaw at a first end of the third jaw link and pivotably coupled to the frame at a second end of the third jaw link opposite the first end (Fig. 3 & Fig. 4), and
a fourth jaw link pivotably coupled to the second jaw at a first end of the fourth jaw link and pivotably coupled to the frame at a second end of the fourth jaw link opposite the first end (Fig. 3),
wherein the fourth jaw link (50) extends away from the first jaw at an angle of about 90 degrees with respect to a longitudinal axis of the end-of-arm tool when the end-of-arm tool is disposed in the gripping configuration (Fig. 3 & Fig. 4).
Regarding Claim 8, Hamed discloses:
the fourth jaw link extends away from the second jaw at the first angle with respect to the longitudinal axis when the end-of-arm tool is disposed in the open configuration (Fig. 4).
Regarding Claim 10, Hamed discloses:
the first jaw comprises a first face and the second jaw comprises a second face (Fig. 3 & Fig. 4) and
wherein a separation distance between the first face and the second face is greater than or equal to a width of a lumber object when the end-of-arm tool is disposed in the gripping configuration (Fig. 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 12, 13, 15, 16, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamed et al. (US 4728137 A) in view of Eynon (US 3236274 A).
Regarding Claim 11, Hamed does not teach:
a first plurality of teeth protruding away from the first face and a second plurality of teeth protruding away from the second face, the first plurality of teeth and the second plurality of teeth configured to
(1) penetrate a lumber object when the end-of-arm tool is disposed in the gripping configuration and
(2) separate from the lumber object when the end-of-arm tool is disposed in the open configuration.
Eynon teaches:
a first plurality of teeth (36) protruding away from the first face and a second plurality of teeth protruding away from the second face (Fig. 5 & Fig. 6), the first plurality of teeth and the second plurality of teeth configured to
(1) penetrate a lumber object when the end-of-arm tool is disposed in the gripping configuration (Fig. 6) and
(2) separate from the lumber object when the end-of-arm tool is disposed in the open configuration (Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the robotic gripper having a fourbar jaw actuating mechanism taught by Hamed with the lumber object gripper having a first plurality of teeth protruding away from the first face and a second plurality of teeth protruding away from the second face the first plurality of teeth and the second plurality of teeth configured to penetrate a lumber object when the end-of-arm tool is disposed in the gripping configuration separate from the lumber object when the end-of-arm tool is disposed in the open configuration taught by Eynon in order to provide a gripper capable of grasping objects with an increased grip on the objects to be gripped thereby causing a more stable engagement.
Regarding Claim 12, Hamed teaches:
the frame comprises:
a first frame protrusion configured to be disposed through an opening in the first jaw so as to protrude from the first face and extend beyond the first plurality of teeth when the end-of-arm tool is disposed in the open configuration (Fig. 4); and
a second frame protrusion configured to be disposed through an opening in the second jaw so as to protrude from the second face and extend beyond the second plurality of teeth when the end-of-arm tool is disposed in the open configuration (Fig. 4).
Regarding Claim 13, Hamed teaches:
at least one of the first jaw link or the second jaw link comprises a first lateral extension (60) adjacent the second end of the at least one of the first jaw link or the second jaw link, the first lateral extension configured to be disposed through an opening in the first jaw so as to protrude from the first face when the end-of-arm tool is disposed in the open configuration (Fig. 4); and
wherein at least one of the third jaw link or the fourth jaw link comprises a second lateral extension (62) adjacent the second end of the at least one of the third jaw link or the fourth jaw link, the second lateral extension configured to be disposed through an opening in the second jaw so as to protrude from the second face and extend beyond the second plurality of teeth when the end-of-arm tool is disposed in the open configuration (Fig. 4).
Regarding Claim 15, Hamed does not teach:
the end-of-arm tool is configured to be coupled to an additional end-of-arm tool in a stacked relationship such that the end-of-arm tool and the additional end-of-arm tool are aligned so as to facilitate gripping of a single lumber object.
Eynon teaches:
the end-of-arm tool is configured to be coupled to an additional end-of-arm tool in a stacked relationship such that the end-of-arm tool and the additional end-of-arm tool are aligned so as to facilitate gripping of a single lumber object (Fig. 1 & Fig. 2 & Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the robotic gripper having a fourbar jaw actuating mechanism taught by Hamed with the lumber object gripper having an end-of-arm tool, the end-of-arm tool is configured to be coupled to an additional end-of-arm tool in a stacked relationship such that the end-of-arm tool and the additional end-of-arm tool are aligned so as to facilitate gripping of a single lumber object taught by Eynon in order to provide a gripper capable of grasping elongated objects with an increased grip on the objects to be gripped thereby causing a more stable engagement.
Regarding Claim 16, Hamed teaches:
a first end-of-arm tool of claim 1 [see rejection of Claim 1].
Hamed does not teach:
a second end-of-arm tool,
wherein the first end-of-arm tool and the second end-of-arm tool are coupled together such that the first and second jaws of each of the first end-of-arm tool and the second end-of-arm tool are aligned with each other to facilitate gripping a single lumber object, and
wherein the end-of-arm tooling assembly is configured such that, upon gripping the single lumber object, the first and second jaws of the first end-of-arm tool are positioned at a first location along a length of the single lumber object and the first and second jaws of the second end-of-arm tool are positioned at a second location along the length of the single lumber object, the second location spaced away from the first location.
Eynon teaches:
a first end-of-arm tool (25 & 26); and
a second end-of-arm tool (47 & 48),
wherein the first end-of-arm tool and the second end-of-arm tool are coupled together such that the first and second jaws of each of the first end-of-arm tool and the second end-of-arm tool are aligned with each other to facilitate gripping a single lumber object (Fig. 1 & Fig. 2 & Fig. 4), and
wherein the end-of-arm tooling assembly is configured such that, upon gripping the single lumber object, the first and second jaws of the first end-of-arm tool are positioned at a first location along a length of the single lumber object and the first and second jaws of the second end-of-arm tool are positioned at a second location along the length of the single lumber object, the second location spaced away from the first location (Fig. 1 & Fig. 2 & Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the robotic gripper having a fourbar jaw actuating mechanism taught by Hamed with the lumber object gripper having a first end-of-arm tool, a second end-of-arm tool wherein the first end-of-arm tool and the second end-of-arm tool are coupled together such that the first and second jaws of each of the first end-of-arm tool and the second end-of-arm tool are aligned with each other to facilitate gripping a single lumber object, and wherein the end-of-arm tooling assembly is configured such that, upon gripping the single lumber object, the first and second jaws of the first end-of-arm tool are positioned at a first location along a length of the single lumber object and the first and second jaws of the second end-of-arm tool are positioned at a second location along the length of the single lumber object, the second location spaced away from the first location taught by Eynon in order to provide a gripper capable of grasping elongated objects with an increased grip on the objects to be gripped thereby causing a more stable engagement.
Regarding Claim 17, Hamed does not teach:
a coupling member disposed between the first and second end-of-arm tools, the coupling member comprising an extension member extending distally beyond the first and second end-of-arm tools.
Eynon teaches:
a coupling member (50 & 51) disposed between the first and second end-of-arm tools, the coupling member comprising an extension member extending distally beyond the first and second end-of-arm tools (Fig. 1 & Fig. 2 & Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the robotic gripper having a fourbar jaw actuating mechanism taught by Hamed with the lumber object gripper having a first end-of-arm tool, a second end-of-arm tool wherein the first end-of-arm tool and the second end-of-arm tool are coupled together such that the first and second jaws of each of the first end-of-arm tool and the second end-of-arm tool are aligned with each other to facilitate gripping a single lumber object, and wherein the end-of-arm tooling assembly is configured such that, upon gripping the single lumber object, the first and second jaws of the first end-of-arm tool are positioned at a first location along a length of the single lumber object and the first and second jaws of the second end-of-arm tool are positioned at a second location along the length of the single lumber object, the second location spaced away from the first location and a coupling member disposed between the first and second end-of-arm tools, the coupling member comprising an extension member extending distally beyond the first and second end-of-arm tools taught by Eynon in order to provide a gripper capable of grasping elongated objects with an increased grip on the objects to be gripped thereby causing a more stable engagement.
Regarding Claim 18, Hamed does not teach:
the extension member is configured to establish a predetermined spacing between a gripped lumber object and an adjacent lumber object when the extension member is disposed between the gripped lumber object and the adjacent lumber object.
Eynon teaches:
the extension member is configured to establish a predetermined spacing between a gripped lumber object and an adjacent lumber object when the extension member is disposed between the gripped lumber object and the adjacent lumber object (Fig. 1 & Fig. 2 & Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the robotic gripper having a fourbar jaw actuating mechanism taught by Hamed with the lumber object gripper having a first end-of-arm tool, a second end-of-arm tool wherein the first end-of-arm tool and the second end-of-arm tool are coupled together such that the first and second jaws of each of the first end-of-arm tool and the second end-of-arm tool are aligned with each other to facilitate gripping a single lumber object, and wherein the end-of-arm tooling assembly is configured such that, upon gripping the single lumber object, the first and second jaws of the first end-of-arm tool are positioned at a first location along a length of the single lumber object and the first and second jaws of the second end-of-arm tool are positioned at a second location along the length of the single lumber object, the second location spaced away from the first location and a coupling member disposed between the first and second end-of-arm tools, the coupling member comprising an extension member extending distally beyond the first and second end-of-arm tools and the extension member is configured to establish a predetermined spacing between a gripped lumber object and an adjacent lumber object when the extension member is disposed between the gripped lumber object and the adjacent lumber object taught by Eynon in order to provide a gripper capable of grasping elongated objects with an increased grip on the objects to be gripped thereby causing a more stable engagement.
Claim(s) 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamed in view of Murakami et al. (US 20120175904 A1).
Regarding Claim 14, Hamed does not teach:
a second actuator comprising a second plunger,
wherein actuation of the second actuator displaces the second plunger at least partially between the first jaw and the second jaw.
Murakami teaches:
a second actuator (132) comprising a second plunger,
wherein actuation of the second actuator displaces the second plunger at least partially between the first jaw and the second jaw (Fig. 1A & Fig. 1B & Fig. 2A & Fig. 2B & Fig. 5A & Fig. 5B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the robotic gripper having a fourbar jaw actuating mechanism taught by Hamed with the robotic gripper having jaws actuated by a first actuator and a second actuator comprising a second plunger, wherein actuation of the second actuator displaces the second plunger at least partially between the first jaw and the second jaw taught by Murakami in order to provide a gripper capable of grasping an object and ejecting an object once the object is released in order to ensure the ejection of the object from the gripper.
Regarding Claim 19, Hamed teaches:
An end-of-arm tool for a robotic arm [abstract], comprising:
a frame (16 & 18 & 90) to be coupled to a robotic arm;
a first jaw (72) coupled to the frame (Fig. 4);
a second jaw (76) coupled to the frame (Fig. 4),
wherein the first jaw and the second jaw are operably coupled to a first actuator (88), and
wherein actuation of the first actuator displaces of each of the first jaw and the second jaw toward each other to establish a gripping configuration of the end-of-arm tool and away from each other to establish an open configuration of the end-of-arm tool (Fig. 3 & Fig. 4).
Hamed does not teach:
an extractor operably coupled to a second actuator,
wherein actuation of the second actuator displaces the extractor at least partially between the first jaw and the second jaw.
Murakami teaches:
An end-of-arm tool (10) for a robotic arm, comprising:
a frame (100) to be coupled to a robotic arm [0030];
a first jaw (112a & 112b) coupled to the frame;
a second jaw (112c & 112d) coupled to the frame, wherein the first jaw and the second jaw are operably coupled to a first actuator (120), and
wherein actuation of the first actuator displaces of each of the first jaw and the second jaw toward each other to establish a gripping configuration of the end-of-arm tool and away from each other to establish an open configuration of the end-of-arm tool (Fig. 1A & Fig.1B); and
an extractor (130) operably coupled to a second actuator (132),
wherein actuation of the second actuator displaces the extractor at least partially between the first jaw and the second jaw (Fig. 1A & Fig. 1B & Fig. 2A & Fig. 2B & Fig. 5A & Fig. 5B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the robotic gripper having a fourbar jaw actuating mechanism taught by Hamed with the robotic gripper having jaws actuated by a first actuator and an extractor operably coupled to a second actuator and wherein actuation of the second actuator displaces the extractor at least partially between the first jaw and the second jaw taught by Murakami in order to provide a gripper capable of grasping an object and ejecting an object once the object is released in order to ensure the ejection of the object from the gripper.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eynon (US 3236274 A) in view of Murakami et al. (US 20120175904 A1).
Regarding Claim 20, Eynon teaches:
A method of handling a lumber object, comprising:
providing an end-of-arm tool (12) coupled to a robotic arm (11), the end-of-arm tool comprising:
opposing jaws operably coupled to a first actuator, wherein actuating the first actuator disposes the opposing jaws in a gripping configuration and an open configuration [Column 3 Lines 32-40], and
positioning the end-of-arm tool in relation to a lumber object such that the opposing jaws are disposed on opposite sides of the lumber object (Fig. 2 & Fig. 3);
disposing the end-of-arm tool in the gripping configuration so as to grip the lumber object (Fig. 2 & Fig. 3);
moving the lumber object from a first location to a second location; 
disposing the end-of-arm tool in the open configuration so as to release the lumber object (Fig. 2 & Fig. 3); and
repositioning the end-of-arm tool away from the lumber object (Fig. 2 & Fig. 3).
Eynon does not teach:
an ejector coupled to a second actuator, wherein actuating the second actuator extends the ejector at least partially between the opposing jaws;
extending the ejector between the opposing jaws so as to contact the lumber object and displace the lumber relative to the opposing jaws; and
Murakami teaches:
A method of handling an object (W), comprising:
providing an end-of-arm tool (10) coupled to a robotic arm [0030] (Fig. 7), the end-of-arm tool comprising:
opposing jaws (112a & 112b & 112c & 112d) operably coupled to a first actuator (120), wherein actuating the first actuator disposes the opposing jaws in a gripping configuration and an open configuration (Fig. 1A), and
an ejector (130) coupled to a second actuator (132), wherein actuating the second actuator extends the ejector at least partially between the opposing jaws (Fig. 1A & Fig. 1B & Fig. 2A & Fig. 2B & Fig. 5A & Fig. 5B);
positioning the end-of-arm tool in relation to an object such that the opposing jaws are disposed on opposite sides of the object (Fig. 3A & Fig. 3B & Fig. 3C);
disposing the end-of-arm tool in the gripping configuration so as to grip the object (Fig. 3A & Fig. 3B & Fig. 3C);
moving the object from a first location to a second location;
disposing the end-of-arm tool in the open configuration so as to release the object;
extending the ejector between the opposing jaws so as to contact the object and displace the object relative to the opposing jaws (Fig. 1A & Fig. 1B & Fig. 2A & Fig. 2B & Fig. 5A & Fig. 5B); and
repositioning the end-of-arm tool away from the object ((Fig. 1A & Fig. 1B & Fig. 2A & Fig. 2B & Fig. 5A & Fig. 5B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of handling a lumber object with and end-of-arm tool coupled to a robotic arm having opposing jaws operably coupled to a first actuator taught by Eynon with the method of moving an object with an end-of-arm tool coupled to a robotic arm having opposing jaws operably coupled to a first actuator and an ejector coupled to a second actuator, wherein actuating the second actuator extends the ejector at least partially between the opposing jaw extending the ejector between the opposing jaws so as to contact the object and displace the object relative to the opposing jaws taught by Murakami in order to provide a gripper capable of grasping an object and ejecting an object once the object is released in order to ensure the ejection of the object from the gripper.
Allowable Subject Matter
Claims 4, 5, 6, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4, 5, 6, and 9 are allowed.
The following is an examiner’s statement of reasons for allowance:
The art of record fails to render obvious the claimed combination of: “An end-of-arm tool for a robotic arm, comprising: a frame to be coupled to a robotic arm; a first jaw coupled to the frame at a distal end of the frame; a second jaw coupled to the frame at the distal end of the frame, wherein the first jaw is positionable toward the second jaw to define a gripping configuration of the end-of-arm tool and positionable away from the second jaw to define an open configuration of the end-of-arm tool; and a first four-bar linkage comprising: the frame, the first jaw, a first jaw link pivotably coupled to the first jaw at a first end of the first jaw link and pivotably coupled to the frame at a second end of the first jaw link opposite the first end, wherein the first jaw link extends away from the first jaw at an angle of about 90 degrees with respect to a longitudinal axis of the end-of-arm tool when the end-of-arm tool is disposed in the gripping configuration; and a second jaw link pivotably coupled to the first jaw at a first end of the second jaw link and pivotably coupled to the frame at a second end of the second jaw link opposite the first end, and a first transfer link pivotably coupled to the first jaw link at a location between the first end and the second end of the first jaw link; and a first lever link, wherein the first lever link is pivotably coupled to the frame at a first end of the lever link, operably coupled to a first actuator at a second end of the lever link opposite the first end, and wherein the first transfer link is pivotably coupled to the first lever link at a location spaced a first distance away from the first end of the lever link.”, as recited in Claim 4 specifically:
the structural and operative relationship between the frame, robotic arm, first jaw, second jaw, first four-bar linkage, first jaw link, second jaw link, first transfer link, first lever link, and first actuator. Especially as it relates to the structural and operative relationship between the first jaw, first jaw link, second jaw, second jaw link, first transfer link, and first lever link.
Claims 5 and 6 are allowable because they are dependent on allowable claim 4.
The art of record fails to render obvious the claimed combination of: “An end-of-arm tool for a robotic arm, comprising: a frame to be coupled to a robotic arm; a first jaw coupled to the frame at a distal end of the frame; a second jaw coupled to the frame at the distal end of the frame, wherein the first jaw is positionable toward the second jaw to define a gripping configuration of the end-of-arm tool and positionable away from the second jaw to define an open configuration of the end-of-arm tool; and a first four-bar linkage comprising: the frame, the first jaw, a first jaw link pivotably coupled to the first jaw at a first end of the first jaw link and pivotably coupled to the frame at a second end of the first jaw link opposite the first end, wherein the first jaw link extends away from the first jaw at an angle of about 90 degrees with respect to a longitudinal axis of the end-of-arm tool when the end-of-arm tool is disposed in the gripping configuration; and a second jaw link pivotably coupled to the first jaw at a first end of the second jaw link and pivotably coupled to the frame at a second end of the second jaw link opposite the first end, and the second jaw is positionable toward the first jaw to further define the gripping configuration of the end-of-arm tool and positionable away from the first jaw to further define the open configuration of the end-of-arm tool; and wherein the end-of-arm tool further comprises: a second four-bar linkage comprising: the frame, the second jaw, a third jaw link pivotably coupled to the second jaw at a first end of the third jaw link and pivotably coupled to the frame at a second end of the third jaw link opposite the first end, and a fourth jaw link pivotably coupled to the second jaw at a first end of the fourth jaw link and pivotably coupled to the frame at a second end of the fourth jaw link opposite the first end, wherein the fourth jaw link extends away from the first jaw at an angle of about 90 degrees with respect to a longitudinal axis of the end-of-arm tool when the end-of-arm tool is disposed in the gripping configuration, wherein the fourth jaw link extends away from the second jaw at the first angle with respect to the longitudinal axis when the end-of-arm tool is disposed in the open configuration, and a second transfer link pivotably coupled to the fourth jaw link at a location between the first end and the second end of the fourth jaw link; and a second lever link, wherein the second lever link is pivotably coupled to the frame at a first end of the second lever link, operably coupled to the first actuator at a second end of the second lever link opposite the first end, and wherein the second transfer link is pivotably coupled to the second lever link at a location spaced the first distance away from the first end of second lever link.”, as recited in Claim 9 specifically:
the structural and operative relationship between the frame, robotic arm, first jaw, second jaw, first four-bar linkage, first jaw link, second jaw link, second four-bar linkage, third jaw link, fourth jaw link, second transfer link, second lever link, and first actuator. Especially as it relates to the structural and operative relationship between the first jaw, first jaw link, second jaw, and second jaw link, third jaw link, fourth jaw link, second transfer link, and second lever link.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent Publication US 20210053215 A1 has been cited by the examiner as pertinent to the applicant’s disclosure because it teaches a fourbar gripper with an ejection mechanism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872. The Examiner can normally be reached on Monday-Thursday, 7:00-5:30 EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAUL RODRIGUEZ can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                      
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652